McCulloch, C. J. (dissenting). Neither the letter of October 13th, nor the one of October 17th, nor both of them combined, contained the semblance of authority for the bank at Monticello to assume to act as agent of the insurance company. On the contrary, the first letter shows on its face that the writer was treating with one who was supposed to be acting for the policy-holder. The Monticello bank did not, according to the uncontradicted testimony, treat the letter as conferring authority as agent of the insurance company, and the bank made no representation to Allen that it assumed to act for the company. Allen himself had no doubt on the subject, for he dealt with the bank as his own agent. The sole concern of Allen and the bank’s cashier on the morning of October 20th, was to find means of getting the iponey to Little Rock on that day and having it paid over to the company’s agent so as to prevent a forfeiture of the policy. They employed ordinary business methods in doing so, but their efforts were made through agencies of their own selection and the consequences of failure fell on the policy-holder, and not on the company, however disastrous they proved to be. The parties themselves made the contract, and it is not within the province of this court to change it to suit our own ideas of natural justice. I am unable to discover any evidence on which the verdict can be sustained. Mr. Justice Smith concurs herein.